DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed on 10/22/2021, 11/08/2021, and 1/12/2022 have been entered.  Claims 10, 15-16, and 19-20 have been amended.  No claims have been cancelled.  Claims 21-29 have been added.  Claims 10-29 are still pending in this application, with claims 10 and 21 being independent.
The objections to Claims 10, 15, and 19-20 have been withdrawn in view of the amendment.
The rejections of Claims 10-20 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.

Claim Objections
Claims 22-24 and 28 are objected to because of the following informalities:  
Regarding claim 22, the limitation “at least one first bending points” in line 2 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --at least one first bending point 
Regarding claims 23-24, the limitation “the at least one first bending points” in lines 1-2 of both claims is grammatically incorrect. The Examiner respectfully point 
Regarding claim 28, the transitional phrase “wherein the LED filament comprising” in lines 1-2 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --wherein the LED filament comprises .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the stem" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Claims 22-27 are rejected due to their dependence on indefinite Claim 21.

Claim 28 recites the limitation “the LED section” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear if this is referring to a specific one of the at least two LED sections, or all of the at least two LED sections, rendering the scope of the claim unclear.  For the purpose of examination, the Examiner has interpreted the limitation as referring to each of the at least two LED sections, and so the Examiner respectfully suggests amending it to be --the at least two LED sections-- for better understanding.

Claim 29 is rejected due to its dependence on indefinite Claim 28.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eckert (US 2019/0049073).
Regarding claim 21, Eckert discloses an LED light bulb (illuminant 200; see Fig. 8; Abstract; para. [0032], [0071]), comprising a lamp housing (bulb 230; see Fig. 8; par. [0071]); a bulb base connected to the lamp housing (socket 240; see Fig. 8; par. [0071]); and an LED filament, disposed in the lamp housing (filament 100 which comprises a plurality of light emitting semiconductor chips 110 (i.e. LEDs); see Figs. 1, 5, 8; para. [0037], [0057], [0071]); wherein a Cartesian coordinate system having an X-axis, a Y-axis, and a Z-axis is oriented for the LED light bulb, where the Z-axis is parallel to the stem (as shown in Fig. 8); wherein W1 is a diameter of the bulb base, W2 is a maximum diameter of the lamp housing or a maximum horizontal dimension of the lamp housing in the Y-Z plane, and W3 is a maximum width of the LED filament in the Y-axis direction on the Y-Z plane or the maximum width in the X-axis direction on the X-Z plane, where W1<W3<W2 (Fig. 8 shows the diameter W1 of the bulb base 240 is smaller than a maximum width of the LED filament in the Y-axis direction on the Y-Z plane or the maximum width in the X-axis direction on the X-Z plane W3 of the LED filament 100, and is also smaller than a maximum diameter or horizontal dimension W2 of the lamp housing in the Y-Z plane).

Regarding claim 22, Eckert discloses wherein the LED filament has at least one first bending point and at least one second bending point when the LED filament is bent (the LED filament 100 is bent in a spiral coil pattern to have a plurality of first bending points oriented towards the top of the page and a plurality of second bending points oriented towards the bottom of the page; see Figs. 5, 8; para. [0068], [0071]).

Regarding claim 23, Eckert discloses wherein the at least one first bending point and the at least one second bending point are arranged alternately (as shown in Figs. 5, 8).

Regarding claim 24, Eckert discloses wherein a height of any one of the at least one first bending point on the Z-axis is greater than a height of any one of the at least one second bending point (as shown in Figs. 5, 8).

Regarding claim 25, Eckert discloses wherein the LED filament has a plurality of the first bending points (as shown in Figs. 5, 8), distances between any of two adjacent first bending points of the first bending points on the Y-axis are equal or distance between any of two adjacent first bending points of the first bending points on the Z-axis are equal (see Figs. 5, 8; par. [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0152177, hereinafter “Matsuda”).
Regarding claim 21, Matsuda discloses an LED light bulb (LED lamp 1; see Figs. 1-3; Abstract; para. [0026]-[0028]), comprising a lamp housing (globe 7; see Figs. 1-3; para. [0027]-[0028], [0037]-[0039]); a bulb base connected to the lamp housing (base 11 which is connected to the lamp housing 7 via the case 9; see Figs. 1-3; para. [0027]-[0028], [0030], [0039]-[0042], [0052], [0055]-[0059]); and an LED filament, disposed in the lamp housing (LED module 5 which is positioned at a location corresponding to that of a filament in an incandescent bulb; see Figs. 1-4B; para. [0027]-[0036], [0116], [0162]-[0163]); wherein a Cartesian coordinate system having an X-axis, a Y-axis, and a Z-axis is oriented for the LED light bulb, where the Z-axis is parallel to the stem (as shown in Figs. 1-2), wherein W1 is a diameter of the bulb base, W2 is a maximum diameter of the lamp housing or a maximum horizontal dimension of the lamp housing in the Y-Z plane, and W3 is a maximum width of the LED filament in the Y-axis direction on the Y-Z plane or the maximum width in the X-axis direction on the X-Z plane (as shown in Figs. 1-2), where W1<W2 (as shown in Figs. 1-3), where W3<W2 (as shown in Figs. 1-3).
However, the teachings of Matsuda fail to specifically disclose W1<W3, such that W1<W3<W2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the LED light bulb of Matsuda by forming the LED filament to have a maximum width in the Y-axis direction on the Y-Z plane or a maximum width in the X-axis direction on the X-Z plane W3 which is greater than the diameter of the bulb base W1 so that W1<W3<W2, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of .  See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, modifying the known LED light bulb of Matsuda by forming the LED filament to have a maximum width in the Y-axis direction on the Y-Z plane or a maximum width in the X-axis direction on the X-Z plane W3 which is greater than the diameter of the bulb base W1 so that W1<W3<W2 would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to increase the size of the LED filament and thereby increase the amount of light emitted by the LED filament.

Regarding claim 26, Matsuda teaches wherein a spectral distribution of the light bulb is between a wavelength range of about 400nm to 800nm (the LED filament 5 includes a sealant 23 containing wavelength conversion material which converts light emitted by the LEDs 3 within the LED filament into red, green, and blue light which is mixed to emit white light from the LED bulb 1; see Figs. 1-4B; para. [0030], [0032], [0035]-[0036], [0140]-[0141]), and three peak wavelengths P1, P2, and P3 appear in wavelength ranges corresponding to light emitted by the light bulb (the white light emitted by the LED bulb 1 includes three peak wavelengths P1, P2, and P3 corresponding to blue, green, and red light, respectively, which is mixed to form white light; see Figs. 1-4B; para. [0140]-[0141]), wherein a wavelength of the peak P1 is between 430nm and 480nm (the white light emitted by the LED bulb 1 includes blue 
However, the teachings of Matsuda fail to specifically disclose a light intensity of the peak P1 is less than a light intensity of the peak P2, and the light intensity of the peak P2 is less than a light intensity of the peak P3.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED light bulb of Matsuda by setting the peak P1 to have a light intensity less than the light intensity of the peak P2 and setting the light intensity of the peak P2 to be less than that of the light intensity of the peak P3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  See In re Aller, 105 USPQ 233.  In this case, modifying the known LED light bulb of Matsuda by setting the peak P1 to have a light intensity less than the light intensity of the peak P2 and setting the light intensity of the peak P2 to be less than that of the light intensity of the peak P3 would have flown naturally to one of ordinary skill in the art as .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US 2019/0049073) in view of Hussell et al. (US 2013/0271989, hereinafter “Hussell”). The teachings of Eckert have been discussed above.
Eckert teaches wherein the lamp housing is filled with a gas (the lamp housing 230 is filled with helium gas; see Fig. 8; para. [0049]-[0051], [0071]-[0072]).
However, the teachings of Eckert fail to disclose or fairly suggest the gas comprises nitrogen.
Hussell teaches an LED light bulb (lamp 100; see Fig. 1; Abstract; par. [0088]), comprising a lamp housing (enclosure 112; see Fig. 1; par. [0089]); a bulb base connected to the lamp housing (Edison base 102; see Fig. 1; para. [0088]-[0089]); and an LED filament, disposed in the lamp housing (a plurality of LEDs 103 are arranged on a top portion 106 and bottom portion 108 of a light transmissive submount to form an LED filament in the lamp housing 112; see Fig. 1; para. [0088]-[0089]); wherein the lamp housing is filled with a gas, where the gas comprises nitrogen (nitrogen, helium, or any other suitable gas can be provided as a thermic constituent within the LED lamp; see Fig. 1; para. [0089], [0094]).
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED light bulb of Eckert by substituting the helium gas in the lamp housing with nitrogen, since it has been held by the courts that selection of a prior art material on the basis of its suitability In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, since Hussell teaches that nitrogen and helium are obvious variants of one another which are known to be used to provide cooling with lamp housings, modifying the known LED light bulb of Eckert by substituting the helium in the lamp housing with nitrogen or any other suitable gas would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to maintain sufficient cooling of the LEDs in the LED bulb during operation.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2014/0152177) in view of Takeuchi et al. (US 2013/0215625, hereinafter “Takeuchi”) and Kim et al. (US 2011/0210358, hereinafter “Kim”).  The teachings of Matsuda have been discussed above.
Regarding claim 28, Matsuda teaches the LED filament comprises a conductive section (conductive path 25; see Fig. 4A; para. [0032]-[0033]); at least two LED sections connected to each other by a conductive section, and each of the LED sections comprises at least two LED chips (the LED filament 5 comprises two rows of LEDs 3 with multiple LEDs per row which are connected to each other by the conductive section 25; see Figs. 2-4B; para. [0027], [0029]-[0036]); two electrodes, electrically connected to the at least two LED sections (terminal patterns 25b and 25c are electrically connected to opposite ends of both LED sections via connection patterns 25a; see Fig. 4A; para. [0032]-[0033]); and a light conversion layer, covering the at least two LED 
However, the teachings of Matsuda fail to disclose or fairly suggest the at least two LED chips in each LED section are electrically connected to each other through a wire, and the light conversion layer comprises a top layer and a base layer.
Takeuchi teaches an LED light bulb (light bulb shaped lamp 100; see Figs. 1-4; para. [0163]-[0168]), comprising a lamp housing (translucent globe 110; see Figs. 1-3; para. [0166]-[0167], [0169]-[0171]); a bulb base connected to the lamp housing (base 190; see Figs. 1-3; para. [0165]-[0167]); and an LED filament, disposed in the lamp housing (LED module 130; see Figs. 1-4; para. [0166]-[0167], [0169], [0172]-[0174], [0176], [0178]-[0180]); wherein the LED filament comprises a conductive section (lead wires 170 define a conductive section connected to both ends of the LED filament 130; see Figs. 1-4; para. [0165], [0167], [0174], [0184], [0204]-[0209]); an LED section connected to the conductive section and comprising at least two LED chips electrically connected to each other through a wire (the LED filament 130 comprises a plurality of LEDs comprising at least two LED chips 150 whose respective cathodes 153 and anodes 154 of adjacent LED chips are electrically connected by a gold wire 157; see Figs. 4-5; para. [0169], [0180]-[0182], [0189]-[0192]).

Therefore, in view of Takeuchi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED light bulb of Matsuda by electrically connecting the at least two LED chips in each LED section to each other through a wire.  One would have been motivated to modify the known LED light bulb of Matsuda by electrically connecting the at least two LED chips in each LED section to each other through a wire, as taught by Takeuchi, in order to ensure a suitable electrical connection between adjacent LEDs in each LED section.
Further, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED light bulb of Matsuda by forming the light conversion layer of a top layer and a bottom layer, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. See In re Dulberg, 129 USPQ 348, 349 (CCPA 1961).  One would have been motivated to modify the known LED light bulb of Matsuda by forming the light conversion layer of a top layer and a bottom layer, as taught by Kim, in order to provide an alternate configuration of the wavelength 

Regarding claim 29, Takeuchi further teaches wherein the conductive section comprises a conductor (the conductive sections 170 are lead wires and therefore comprise conductors; see Figs. 1-4; para. [0165], [0167], [0174], [0184], [0204]-[0209]; the Examiner notes that in general, every conductive section implicitly comprises at least one conductor), where a length of the wire is shorter than a length of the conductor (the wires 157 are shorter than both conductors 170, as shown in Figs. 1-5).

Allowable Subject Matter
Claims 10-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the claim is allowable for the same reasons previously discussed in Section 15 of the Non-Final Rejection mailed 7/30/2021.

Claims 11-20 depend on Claim 10.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875